Electronically Filed
                                                       Supreme Court
                                                       SCPW-13-0000489
                                                       20-MAY-2013
                                                       03:22 PM




                         SCPW-13-0000489

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               JOCELYN WANDA UNCIANO, Petitioner,

                               vs.

           THE HONORABLE GARY W.B. CHANG, JUDGE OF THE
   CIRCUIT COURT OF THE FIRST CIRCUIT, HAWAI#I LAND COURT, and
                 GMAC MORTGAGE, LLC, Respondents.


        APPEAL FROM THE LAND COURT OF THE STATE OF HAWAI#I
(CAAP-11-0001080; 1L.D. CASE NO. 11-1-2518; APPLICATION NO. 1069)

            ORDER DENYING WITHOUT PREJUDICE PETITION
             FOR WRIT OF MANDAMUS AND/OR PROHIBITION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Joycelyn Wanda

Unciano’s petition for a writ of mandamus, filed on April 29,

2013, the documents attached thereto and submitted in support

thereof, and the record, it appears that Hawai#i’s land court

rules do not provide a specific time frame for the court to enter

a final judgment or decree and, therefore, the land court should

generally act upon matters timely under the circumstances.

Although the land court must enter a final judgment or decree in

the present case, the delay in entering such document is not
unreasonable considering the specialized nature of land court

matters and the volume of land court cases pending before the

respondent judge.   Mandamus relief, therefore, is not warranted

at this time.   See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982

P.2d 334, 338-39 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action; where a court has discretion to act, mandamus

will not lie to interfere with or control the exercise of that

discretion, even when the judge has acted erroneously, unless the

judge has exceeded his or her jurisdiction, has committed a

flagrant and manifest abuse of discretion, or has refused to act

on a subject properly before the court under circumstances in

which he or she has a legal duty to act); State ex rel. Marsland

v. Ames, 71 Haw. 304, 307, 788 P.2d 1281, 1283 (1990) (“[T]he

mere fact that other remedies are not available has never in

itself been sufficient justification for mandamus.”).

Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied without prejudice.
          DATED: Honolulu, Hawai#i, May 20, 2013.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack